UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2003


HENRI JEAN-BAPTISTE,

                    Plaintiff - Appellant,

             v.

SAXON MORTGAGE SERVICES, INC.; MERITECH MORTGAGE
SERVICES, INC.; DEUTSCHE BANK TRUST COMPANY; STONE TITLE;
JOHN BURSON, Esquire,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Catherine C. Blake, District Judge. (8:13-cv-02829-CCB)


Submitted: January 23, 2019                                  Decided: February 11, 2019


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henri Jean-Baptiste, Appellant Pro Se. Jamar Raphael Brown, Gerard J. Gaeng,
ROSENBERG, MARTIN & GREENBERG, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Henri Jean-Baptiste appeals the district court’s order marginal order denying his

Fed. R. Civ. P. 60(b)(6) motion to reopen his lawsuit challenging the foreclosure on his

residential property.   After removal to federal court, Jean-Baptiste’s lawsuit was

remanded to state court in January 2015 for lack of subject matter jurisdiction. The

district court’s remand order is not reviewable on appeal. See 28 U.S.C. § 1447(c), (d)

(2012). We therefore affirm the marginal order denying the motion to reopen. See Jean-

Baptiste v. Saxon Mortgage Services, Inc., No. 8:13-cv-02829-CCB (D. Md., filed Aug.

17, 2018 & entered Aug. 20, 2018). We grant leave to proceed in forma pauperis and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                           2